ORDER DENYING ADDITIONAL BRIEFING TIME
¶ 1 This matter came before the Fort Peck Appellate Court on a second request for additional time to submit a brief. Said request was filed by Ron Arneson, attorney for Appellant Jeromy Christiansen on November 21, 2016. The record reflects this appeal was originally filed on August 23, 2016. Ron Arneson filed an entry of appearance and requested additional time to file a brief in this matter on September 21, 2016. Appellant’s request was granted and Appellant was given until November 18, 2016 to file a brief in support of his appeal. No brief was submitted by Appellant on or before November 18, 2016. A second request for addition time to file a brief was submitted by Appellant on November 21, 2016. On November 29, 2016, Robert Welch, advocate for Appellee Rika Dozier, filed a response objecting to the request for additional time to brief that matter and requested dismissal of the appeal.
¶ 2 Given Appellant’s failure to file the second request for additional time within the time frame established for briefing the matter, Appellant’s request for additional time is denied. Given that briefs are not mandatory for appeals under the tribal code, the Appellee’s request to dismiss the appeal is denied. This matter will be reviewed by this Court based on the record currently before it.
SO ORDERED.